department of the treasury internal_revenue_service washington d c date number info release date uilc genin-115356-02 cc tege eoeg et1 memorandum for director internal_revenue_service center kansas city mo attn entity control from subject office of division counsel associate chief_counsel tax exempt and government entities cc tege eoeg et1 - genin-115356-02 railroad retirement act tax status in accordance with the coordination procedure established between the service and the railroad retirement board rrb the rrb has provided us with its opinion concerning several businesses which are employers under the railroad retirement act and the railroad unemployment insurance act they have been merged into limited_liability corporations with substantially identical names and continue to be employers under the acts we have reviewed the opinion of the rrb and based upon the information submitted to the rrb we also conclude that is an employer under the railroad_retirement_tax_act effective date we also concur with the rrb’s opinion that terminated as of date and that are employers under the act effective date please take the appropriate action regarding these businesses will e mcleod cc
